Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 has several typographical errors. The word resin is spelled “resinin” and the word exposed and surface require a space between them.
Claim 13 requires a space between the words lubricating and liquid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “slippery” in claims 12 and 17-18 is a relative term which renders the claim indefinite. The term “slippery” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “partially” in claim 13 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 31 and 37 are rejected for the abbreviations found to describe the polyethyleneglycols. The form “PEG-[number]” (such as PEG-12) is indefinite as what .
Allowable Subject Matter
Claims 1, 14-16, 19, 32-36 and 38-41 are allowed.
The examiner makes notes of the closest prior art. This prior art is cited on the references cited.
Inoue et al (US 2013/0131265) teaches a curable polysiloxane composition that contains a number of hydrolysable compounds which match group i of claim 1 and polysiloxanes matching group ii. Heptamethyltrisiloxane are also taught for use, but with no specificity on an acetoxypolyethylenoxypropyl group attached to it.
Tselepis (US2020/0011061 A1) teaches a curable polysiloxane composition that contains a number of hydrolysable compounds which match group i of claim 1 and polysiloxanes matching group ii. Polyalkylenoxide modified Heptamethyltrisiloxane are specifically also taught for use, but no mention of an acteoxy group is made. See p 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771